THE THIRTEENTH COURT OF APPEALS

                                    13-12-00770-CV


                             JAMES FRAZIER
                                    v.
      DALE WILLIAMS D/B/A QUALITY AIR HEATING AND AIR CONDITIONING


                                    On Appeal from the
                      135th District Court of Jackson County, Texas
                             Trial Cause No. C-11-4-13970


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

August 21, 2014